PER CURIAM.
This motion was made by the defendant, a resident of Cayuga county, to change the place of trial to that county, upon the ground that the county designated in the complaint was not the proper county by reason of the fact that the plaintiff at the commencement of the action was not a resident of the city and county of New York. The fact that he was not a resident of this county is clearly established. The plaintiff, in answer to the affidavits of the defendant and of three witnesses, showing, his residence in New Jersey, seeks to *643avoid the force of these affidavits by asserting that he is not a nonresident of the.state, and that he is a resident of Spring Valley, in Rock-land county; but he does not state that he was a resident of Rockland county at the time of the commencement of the action. He adds that he was domiciled in Rockland county prior to the commencement of the action, but residence, and not domicile, is the criterion. As the proof of the plaintiff’s nonresidence at the time of the commencement of the action is not met by anything stated in the plaintiff’s opposing affidavit, the motion should have been granted. The order should therefore be reversed, with the usual costs and disbursements, and the motion to change the place of trial to Cayuga county granted, with costs.